UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-4031


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

PIERRE ABRAHAM, a/k/a Anthony Miller,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-cr-00231-D-1)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua B. Howard, GAMMON, HOWARD & ZESZOTARSKI, PLLC, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Banumathi Rangarajan, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pierre Abraham appeals the 72-month sentence of imprisonment imposed by the

district court after he pleaded guilty to conspiracy to distribute and possess with intent to

distribute a quantity of cocaine and 28 grams or more of cocaine base, in violation of 21

U.S.C. §§ 841(b)(1)(B), 846 (2012). He contends that his sentence is unreasonable because

the district court did not adequately explain its decision to impose a 12-month upward

variance. We affirm.

       “We ‘review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse-of-discretion standard.’” United States v.

Blue, 877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S. 38, 41

(2007)). This review entails appellate consideration of both the procedural and substantive

reasonableness of the sentence. Gall, 552 U.S. at 51. “While a district court’s explanation

for the sentence must support the degree of the variance, it need not find extraordinary

circumstances to justify a deviation from the Guidelines.” United States v. Spencer, 848
F.3d 324, 327 (4th Cir. 2017) (internal quotation marks omitted).

       We conclude that the district court sufficiently explained the sentence it imposed.

The court discussed the nature and circumstances of the offense, which the court

characterized as very serious and substantial; the history and characteristics of the

defendant, including Abraham’s age, children, work history, criminal background, and

marijuana addiction; the need for the sentence imposed to reflect the seriousness of the

offense and to provide just punishment; the need for deterrence; and the need to protect the

public through incapacitation. The court also emphasized that, under oath during the

                                             2
sentencing hearing, Abraham had minimized his serious criminal conduct, which indicated

that he did not recognize the gravity of his conduct and spoke poorly to his chances for

rehabilitation. We conclude that the district court’s explanation was procedurally sufficient

to support an upward variance. See id. Finally, insofar as Abraham contends that his

sentence is substantively unreasonable, we conclude in this case that an upward variance

of 12 months is not unreasonable.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             3